                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

ANGELO BERNARD BANKS,            :
                                 :
           Plaintiff,            :
      VS.                        :
                                 :                 CIV. NO. 4:19-CV-00010-MSH-CDL
Warden SHAY HATCHER, et al.,     :
                                 :
           Defendants.           :
________________________________ :

                                          ORDER

       Presently pending before the Court is a second set of objections filed by pro se

Plaintiff Angelo Bernard Banks (ECF No. 16) in which Plaintiff again objects to the United

States Magistrate Judge’s June 11, 2019 recommendation to dismiss certain claims and to

allow others to proceed for further factual development. See Objs. 1-2, Aug. 15, 2019,

ECF No. 16. Plaintiff also appears to request that Magistrate Judge Hyles be “release[d]”

from this case. Id. at 2. For the following reasons, the Court declines to remove Magistrate

Judge Hyles from this case and overrules Plaintiff’s currently pending objections.

       I.     Motion for Recusal

       The Court will first liberally construe Plaintiff’s request that Magistrate Judge Hyles

be “release[d]” from this case as a motion to recuse pursuant to 28 U.S.C. § 455, which

provides the standard for when a judge, justice, or magistrate judge must disqualify himself

from a particular proceeding.1 The statute generally provides that a judge “shall disqualify


1
  28 U.S.C. § 144 also governs recusal, but it requires the moving party to file an affidavit
stating that the judge has a personal bias or prejudice against the plaintiff or defendant, and
himself in any proceeding in which his impartiality might reasonably be questioned.” 28

U.S.C. § 455(a). The statute also enumerates certain other circumstances requiring a judge

to disqualify himself. Id. at § 455(b)(1)-(5). Plaintiff suggests that the Magistrate Judge’s

rulings against him are based upon “inferred prejudice” that will “threaten” the future

proceedings in his case. See Objs. 2, Aug. 16, 2019, ECF No. 16. Plaintiff may thus be

relying on either subsection (a) or subsection (b)(1).

       The standard under subsection (a) is objective and requires the Court to ask

“whether an objective, disinterested lay observer fully informed of the facts underlying the

grounds on which recusal was sought would entertain significant doubt about the judge’s

impartiality.” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003) (internal

quotation marks omitted). In the Eleventh Circuit, “it is well settled that the allegation of

bias must show that the bias is personal as distinguished from judicial in nature.” Bolin v.

Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (internal quotation marks and citation omitted)

(per curiam). As a result, “a judge’s rulings in the same or a related case are not a sufficient

basis for recusal,” except in rare circumstances where the previous proceedings

demonstrate pervasive bias and prejudice. Id.; see also Liteky v. United States, 510 U.S.

540, 555 (1994) (“[J]udicial rulings alone almost never constitute [a] valid basis for a bias

or partiality recusal motion.”); McWhorter v. City of Birmingham, 906 F.2d 674, 678 (11th


the affidavit must provide facts and reasons for the belief that bias or prejudice exists.
Plaintiff has not filed such an affidavit, and this requirement is strictly enforced. See, e.g.,
United States v. Perkins, 787 F.3d 1329, 1343 (11th Cir. 2015) (finding that the court did
not abuse its discretion by denying litigant’s pro se motion for recusal under 28 U.S.C. §
144 because the affidavit did not meet the statute’s procedural requirements). As such, the
Court will assume that Plaintiff intended to proceed under § 455.
                                               2
Cir. 1990) (“[The bias] must derive from something other than that which the judge learned

by participating in the case.”). In this case, Plaintiff has not pointed to any specific facts

showing that any sort of extrajudicial bias existed, nor has Plaintiff demonstrated that the

Magistrate Judge’s rulings exhibit “such a high degree of . . . antagonism as to make fair

judgment impossible” or a bias toward Plaintiff “so extreme as to display clear inability to

render fair judgment.” See Liteky, 510 U.S. at 551, 555.

       28 U.S.C. § 455(b)(1) requires disqualification where the judge “has a personal bias

or prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceeding[.]” “Recusal under this subsection is mandatory, because ‘the

potential for conflicts of interest are readily apparent.’” Patti, 337 F.3d at 1321 (quoting

Murray v. Scott, 253 F.3d 1308, 1312 (11th Cir. 2001)). Again, Plaintiff has failed to

establish any personal or pervasive bias on the part of Magistrate Judge Hyles, and Plaintiff

also fails to identify any specific “disputed evidentiary facts” of which the Court might

have knowledge. Any knowledge gained through the course of a judicial proceeding is not

a “disputed evidentiary fact” that requires recusal. United States v. Bailey, 175 F.3d 966,

969 (11th Cir. 1999) (per curiam). Instead, knowledge of disputed evidentiary facts must

be gained through an extrajudicial source to warrant recusal. See id. Plaintiff has not

asserted that such knowledge exists here.

       In sum, Plaintiff’s contentions that Magistrate Judge Hyles has not ruled in his favor

are not alone sufficient to merit recusal, and Plaintiff has also failed to show that Magistrate

Judge Hyles harbors the type of pervasive bias or prejudice against Plaintiff that would

otherwise require recusal. Plaintiff’s request for recusal is therefore DENIED.

                                               3
       II.    Additional Objections

       Also pending before the Court is a second set of objections filed by Plaintiff again

challenging Magistrate Judge’s June 11, 2019 Order and Recommendation to dismiss

certain of Plaintiff’s claims and to direct service on the remaining Defendants. In this

second set of objections, Plaintiff states that the Magistrate Judge improperly delayed

entering his Order and Recommendation and further objects to “the entire findings of facts

and some legal authorities, contained within the Magistrate Judge’s report and

recommendations[.]” Objs. 2, Aug. 15, 2019, ECF No. 16. Plaintiff also acknowledges,

however, that he already objected to the June 11, 2019 Order and Recommendation. Id. at

1. These prior objections were considered by the Court and found to be without merit on

August 9, 2019. See generally Order, Aug, 9, 2019, ECF No. 15.

       Federal Rule of Civil Procedure 72(b)(2), which Plaintiff invokes in this case,

provides, “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Plaintiff’s currently pending objections were clearly filed more than

fourteen days after the June 11, 2019 Order and Recommendation that Plaintiff again

purports to challenge. Moreover, Plaintiff’s objections are not at all “specific,” as required

by the Federal Rules of Civil Procedure. Plaintiff offers no explanation for this untimely

second set of objections; nor does he point to any particular reason why the Court should




                                              4
reconsider its Order adopting the Magistrate Judge’s Order and Recommendation. 2 As

such, Plaintiff’s objections (ECF No. 16) are overruled.

       III.   Conclusion

       For the foregoing reasons, the Court DENIES Plaintiff’s request to “release”

Magistrate Judge Hyles from this case and OVERRULES Plaintiff’s Objections (ECF No.

16).

       SO ORDERED, this 23rd day of August, 2019.

                                   s/Clay D. Land
                                   CLAY D. LAND
                                   CHIEF U.S. DISTRICT COURT JUDGE
                                   MIDDLE DISTRICT OF GEORGIA




2
  To the extent Plaintiff’s Objections could be construed as a motion for reconsideration, it
is also nied. Local Rule 7.6 provides that motions for reconsideration shall not be filed as
a matter of routine practice. M.D. Ga. R. 7.6. Generally, such motions will only be granted
if the movant demonstrates that (1) there was an intervening development or change in
controlling law, (2) new evidence has been discovered, or (3) the court made a clear error
of law or fact. Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga. 2009).
Plaintiff has not sufficiently alleged that any of these circumstances apply in this case.
                                             5
